Citation Nr: 1511870	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin condition, to include eczema.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1988.  He received a bad conduct discharge for his period of service in the U.S. Marine Corps from May 14, 1990 to February 6, 1996.

In an April 2007 Administrative Decision, the RO determined that the Veteran's character of service for the period between May 1990 and February 1996 was a bar to VA benefits.  The Veteran's claim here, however, mainly stems from events occurring during his honorable period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board on his May 2010 Form 9 and a hearing was scheduled for March 2015.  He was notified of the hearing, but he did not report to the hearing.  He has not requested a new hearing.  Thus, the hearing request is considered to be withdrawn.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

In October 2009, the Veteran was afforded a VA skin diseases examination to determine the etiology of his recurrent eczema.  The examiner recorded the Veteran's history of experiencing intermittent facial rashes since active service in 1984.  The examiner then stated his belief that the Veteran "has confusion about the dates," but did not elaborate on this statement.  The examiner diagnosed the Veteran with chronic eczema involving less than 10 percent of the exposed skin and less than five percent of the total body surface area.

The examiner opined that it was less likely than not that the Veteran's current eczema was caused by, or the result of, or in continuity with the rash present while he was on active duty.  The Veteran's service treatment records do note that he sought treatment for a rash in March 1994 during his dishonorable period of service that was determined to be contact dermatitis.  The examiner stated that while it was possible that the Veteran's current eczema had a relationship with the rash noted in military service, there was insufficient evidence in terms of continuity and a very significant distance in time between the diagnosis of eczema in 2009 and the occurrence of a rash in 1994 to say that there was a relationship.

The examination is inadequate because the examiner did not consider the Veteran's statements that he has had continuous symptoms of facial skin rashes since his first active duty period and based the negative opinion, in part, on the absence of continuity of treatment since service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.

On remand, the examiner should specifically refer to the Veteran's reports of intermittent rashes on his face since his first active duty period and offer an opinion as to the likelihood of a nexus between the Veteran's eczema diagnosis and his first period of active duty service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since February 2012 and associate those documents with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his diagnosed chronic eczema.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of skin problems, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed chronic eczema had its onset during the Veteran's first period of active duty service between September 1984 and July 1988, existed during this first period of active duty service or is otherwise related to this active duty period?  

In answering this question, the examiner should specifically address the Veteran's contentions of experiencing intermittent symptoms of facial skin rashes since 1984.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




